Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	The application has been amended as follows: 
Claim 36 reads as follows:
The first apparatus of Claim 35 
a reference signal received power for the primary cell.
Allowable Subject Matter
3.	Claims 21-41 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of
record fails to explicitly (or expressly) anticipate or render obvious each limitation as
recited in claims (independent claims). The closet prior art of record is U.S. Publication
No. 2016/3837916 (provided by applicant, hereafter referred to as Deenoo) which is directed towards a wireless transmit/receive unit (WTRU) comprising a processor configured to receive a set of gap patterns, and measurement activities associated therewith, wherein each of the gap patterns includes an identifier for the measurement activity to be performed, and measure a signal pursuant to at least one of the gap patterns to obtain a measurement. Also, 3GPP TSG RAN WG2 Meeting #97 Cell quality measurement evaluation using multiple beams (provided b applicant, hereafter referred to as Sony) is directed towards derivation of cell quality based on beam measurements. However, both Deenoo and Sony fail to disclose wherein the first configuration comprises a measurement type for beam measurements, a maximum number of beams and a first threshold for a beam-specific measurement result, a second threshold for a cell-specific measurement result, parameters for layer 3 (L3) filtering, measurement reporting criterion, wherein the measurement type indicates the beam measurements should be performed based on a synchronization signal (SS) block or channel state information reference signal (CSI-RS), wherein the parameters for L3 filtering include a parameter of a L3 filtering coefficient to be used in a L3 beam filtering and a L3 cell filtering, the L3 beam filtering being applied to the first set of beams and the L3 cell filtering being applied to a second set of beams extracted from
the first set of beams based on the maximum number of beams and the threshold for beam-specific measurements, and wherein the second threshold corresponds to a quality threshold of a primary cell to determine if a measurement on other cells is required; transmit, to the first apparatus, the SS block or CSI-RS to perform the beam measurements based on the first configuration; and receive, from the first apparatus, a measurement report including a cell-specific measurement result of a first cell, the first cell being selected based on the second threshold after the L3 cell filtering.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA W COSME/Primary Examiner, Art Unit 2465